—In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Nassau County (Winslow, J.), entered March 3, 1998, which, upon a jury verdict in favor of the defendant and against her, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
The Supreme Court providently exercised its discretion in precluding the plaintiff from producing expert medical testimony based on her failure to comply with CPLR 3101 (d) (1) (i) (see, Lyall v City of New York, 228 AD2d 566; Vigilant Ins. Co. v Barnes, 199 AD2d 257; Corning v Carlin, 178 AD2d 576). The plaintiff did not respond to disclosure demands until after the trial began, and failed to include the substance of the expert testimony sought to be precluded by the defendant (see, Rassaei v Kessler, 252 AD2d 577). Additionally, the plaintiff failed to demonstrate good cause for her noncompliance with CPLR 3101 (d) (1) (i) (see, Kaprelian v Kaprelian, 236 AD2d 369). O’Brien, J. P., Thompson, Krausman and Luciano, JJ., concur.